Citation Nr: 1315018	
Decision Date: 05/07/13    Archive Date: 05/15/13

DOCKET NO.  10-20 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for bilateral knee arthritis, to include as secondary to service-connected psoriasis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION


The Veteran served on active duty from August 1944 to December 1946.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Indianapolis, Indiana, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for bilateral knee arthritis, to include as secondary to service-connected psoriasis.  

In January 2011, the Board remanded the claim for further development.  

In January 2012, the Board denied service connection for bilateral knee arthritis, to include as secondary to service-connected psoriasis.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  Thereafter, in July 2012, the Court issued an order approving a Joint Motion of the Parties (Joint Motion) to vacate the Board's January 2012 decision regarding the issue of service connection for bilateral knee arthritis and to include as secondary to service-connected psoriasis, and remand the issue to the Board, consistent with the terms of the Joint Remand.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that service connection is warranted for bilateral knee arthritis based on service incurrence.  He also maintains, in the alternative, that he warrants service connection for his bilateral knee arthritis as it is secondary to his service-connected psoriasis.  

In July 2012, a Joint Motion of the Parties vacated the Board's January 2012 decision, and issued a remand back to the Board, consistent with the terms of the Joint Remand.  Reference was made to a February 2011 VA examination report and an October 2011 addendum that the Veteran's bilateral knee arthritis was less likely as not caused by or the result of his service-connected psoriasis.  However, the examiner failed to address under the provisions of 38 C.F.R. § 3.310, whether the Veteran's bilateral knee arthritis was aggravated by his service-connected psoriasis.  The Joint Motion indicated because the issue of aggravation was not addressed by the VA examiner, the examination was inadequate and the Board erred by relying on the February 2011 VA examination report and the October 2011 addendum.  See 38 U.S.C.A. § 7104(a);(d)(1).  

More specifically, the Board did not ensure that the Veteran receive an adequate examination in which the correct legal standards were taken into account.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet.App. 303. 311 (2007).  Therefore, a new VA examination is required, in which the examiner must provide an opinion as to whether the Veteran's bilateral knee arthritis is aggravated by his service-connected psoriasis.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Obtain and associate with the claims file any new medical evidence, from VA or otherwise, that may have come into existence since the time the claims file was last updated by the RO/AMC.  

2.  The Veteran should thereafter undergo a VA orthopedic examination to determine the nature and etiology of any bilateral knee disorder he may have.  All indicated studies should be performed.  The examiner should review the entire claims folder, and his/her report should include discussion of the Veteran's documented medical history and assertions.  The examiner should opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's bilateral knee disorder, was caused or is aggravated by his service-connected psoriasis.  If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of severity of right and/or left knee disorder (i.e., a baseline) before the onset of the aggravation.  

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

Supporting rationale must be provided with all requested opinions.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

3.  When the development requested has been completed, the case should again be reviewed by the RO/AMC on the basis of the all, including the additional evidence.  If the benefit sought on appeal is not granted, the Veteran should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).





_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



